DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant filed a response dated 10/11/2022 in which claims 1, 13, and 18 have been amended, claims 2-3, 5-6, 8-9, 14, and 19-23 have been canceled.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-32 are pending in the application.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/2022 has been entered.
 Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 4, 7, 10-13, 15-18, and 24-32 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea of receiving a non-negotiable payment amount for repairing the damage to the damaged vehicle without significantly more. 
Examiner has identified claim 13 as the claim that represents the claimed invention recited in independent claims 1, 13, and 18.
Claim 13 is directed to a method, which is one of the statutory categories of invention (Step 1: YES).
The claim 13 recites a series of steps, e.g., automatically, detecting, by a processor on an enhanced claims settlement server and via an identification card reader device disposed in a vehicle inspection facility, a customer based on an identification card provisioned to the identification card reader device; based on automatically detecting the customer; automatically generating, by the processor on the enhanced claims settlement server, a notice of loss for the customer; and automatically determining, by the processor on the enhanced claims settlement server, a vehicle identity; automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; automatically controlling, based on the vehicle operation received by the processor on the enhanced claims settlement server, one or more moveable sensors configured to indicate a nature of the damage to the damaged vehicle, comprising operations of: transmitting, by the processor on the enhanced claims settlement server, a signal to the one or more movable sensors wherein receipt of the signal causes the one or more moveable sensors to operate to a location in proximity to the damaged vehicle; causing, by the processor on the enhanced claims settlement server, the one or more movable sensors to capture at least video feed of the vehicle; determining, by the processor on the enhanced claims settlement server, that the captured video feed does not capture a desired view, and based on determining that the captured video feed does not capture the desired view, automatically manipulating, by remote instruction from the processor on the enhanced claims settlement server and based on the video feed, the one or more sensors to capture a desired view and damage of the vehicle at the desired view; wherein the one or more sensors include at least one of a camera, a laser, a mechanical device, a tactile sensor, a fluid sensor, an infrared sensor, and combinations thereof; storing on a memory, by the processor on the enhanced claims settlement server, damage data corresponding to the damage of the vehicle captured by the one or more movable sensors; obtaining, by the processor on the enhanced claims settlement server, the damage data captured by the one or more movable sensors from the memory; analyzing, by the processor on the enhanced claims settlement server, the damage data obtained from the memory; determining, by the processor on the enhanced claims settlement server from the damage data obtained, damage information, wherein the damage information determined includes at least one of tactile information of the damage, tomography information of the damage, vehicle leak information, and combinations thereof; generating, by the processor on the enhanced claims settlement server, based on the damaged information determined, a digital map depicting the damage to the damaged vehicle; based on the damage information, the vehicle operation information, and the digital map, determining, by the processor on the enhanced claims settlement server, prior cases of similar damage to other vehicles of similar make and model; determining, by the processor on the enhanced claims settlement server, a prior actual cost to repair damage to the other vehicles of similar make and model; based on the damage information, the vehicle operation information, the digital map, and the prior actual cost to repair the similar damage to the other vehicles of similar make and model, generating, by the processor on the enhanced claims settlement server, a work order comprising a non-negotiable payment amount for repairing the damage to the damaged vehicle; receiving, by the processor on the enhanced claim settlement server, an actual cost to repair the damage and updating the prior actual cost.  These limitations (with the exception of italicized limitations) describe the abstract idea of receiving a non-negotiable payment amount for repairing the damage to the damaged vehicle and may correspond to Certain Methods of Organizing Human Activity (commercial or legal interactions).  The additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, a camera, a laser, a mechanical device, a tactile sensor, a fluid sensor, an infrared sensor, and a digital map do not necessarily restrict the claim from reciting an abstract idea.  Thus, the claim 13 recites an abstract idea (Step 2A-Prong 1: YES).
This judicial exception is not integrated into a practical application because the additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, a camera, a laser, a mechanical device, a tactile sensor, a fluid sensor, an infrared sensor, and a digital map result in no more than simply applying the abstract idea using generic computer elements.  The additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, a camera, a laser, a mechanical device, a tactile sensor, a fluid sensor, an infrared sensor, and a digital map are all recited at a high level of generality and under their broadest reasonable interpretation comprises a generic computer arrangement.  The presence of a generic computer arrangement is nothing more than to implement the claimed invention (MPEP 2106.05(f)).  The limitation (with the exception of italicized limitations) of automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining, by the processor on the enhanced claims settlement server, the damage data captured by the one or more movable sensors from the memory is a form of insignificant extra-solution activity.  Therefore, the recitations of additional elements do not meaningfully apply the abstract idea and hence do not integrate the abstract idea into a practical application.  Thus, the claim 13 is directed to an abstract idea (Step 2A-Prong 2: NO). 
The claim 13 does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of automatically feature, a processor, an enhanced claims settlement server, card reader device, a vehicle inspection facility, a vehicle telematics device of a damaged vehicle, one or more moveable sensors, a camera, a laser, a mechanical device, a tactile sensor, a fluid sensor, an infrared sensor, and a digital map are recited at a high level of generality in that it results in no more than simply applying the abstract idea using generic computer elements.  The limitation, which has been identified as insignificant extra-solution activity in Step 2A, should be re-evaluated in Step 2B.  Here, the automatically receiving, from a processor on a vehicle telematics device of a damaged vehicle by the processor on the enhanced claims settlement server, vehicle operation information comprising acceleration data indicating acceleration of the damaged vehicle and braking data indicating braking of the damaged vehicle; obtaining, by the processor on the enhanced claims settlement server, the damage data captured by the one or more movable sensors from the memory is considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, and conventional activity in the field.  The specification ([0029]-[0030]) describes the receiving step to be carried out using a generic computer, which is a well-understood, routine, and conventional activity when it is claimed in a merely generic manner (MPEP 2106(d)(II)).  The additional elements when considered separately and as an ordered combination do not amount to add significantly more as these limitations provide nothing more than to simply apply the exception in a generic computer environment (Step 2B: NO).  Thus, the claim 13 is not patent eligible.
Similar arguments can be extended to other independent claims 1 and 18 and hence the claims 1 and 18 are rejected on similar grounds as claim 13.
Dependent claims 4, 7, 10-12, 15-17, and 24-32 further define the abstract idea that is present in their respective independent claims 1, 13, and 18 and thus correspond to Certain Methods of Organizing Human Activity and hence are abstract in nature for the reasons presented above.  Dependent claims do not include any additional elements that integrate the abstract idea into a practical application or are sufficient to amount to significantly more than the judicial exception when considered both individually and as an ordered combination.  Therefore, the claims 4, 7, 10-12, 15-17, and 24-32 are directed to an abstract idea.  Thus, the claims 1, 4, 7, 10-13, 15-18, and 24-32 are not patent-eligible.
Response to Arguments
Applicant's arguments filed dated 10/11/2022 have been fully considered but they are not persuasive due to the following reasons:
With respect to the rejection of claims 1, 4, 7, 10-13, 15-18, and 24-32 under 35 U.S.C. 101, Applicant states that the claims are directed to processes necessarily rooted in computer technology and hence the various limitations of claim 13 are not directed to a mental process or any of the enumerated groupings of abstract ideas under Step 2A, Prong 1.
Examiner respectfully disagrees and notes that the process claimed in claim 13 is not necessarily rooted in computer technology but instead it utilizes the computer technology in applying the abstract idea.  However, the computer technology limitations do not restrict the claim from reciting an abstract idea as described under 35 U.S.C. 101 rejection presented above in this office action.  Thus, these arguments are not persuasive.
	With respect to Step 2A, Prong 2, Applicant states that the claims recite a practical application of any alleged abstract idea.  The claims recite, for example, how the processor on the enhanced claims settlement server and the processor on the vehicle telematics device communicate.  The methods and systems described by the claims help identify damage data which is  both visible and hidden based on damage information received and may generate a map to create a visual representation of the damage.
	Examiner respectfully disagrees and notes that there is no technical/technology improvement when the abstract idea is implemented by additional elements of computer technology.  Instead, the additional elements of computer technology is simply used as a tool to implement the abstract idea.  The communication between various devices is nothing more than exchange of data which does not result in computer functionality improvement.  The method helps identify damage to the vehicle and help generate a map to create a visual representation of the damage which is identified as an abstract concept and do not amount to technical improvements.  The claim lacks technical improvement when the abstract idea is implemented using the additional elements and hence the claim does not integrate the abstract idea into a practical application.  Thus, these arguments are not persuasive.
	With respect to Step 2B, Applicant states that when considered in totality, the claims provide a way to operating one or more sensors to capture damage of a vehicle, storing the damage data associated with the damage, determining damage information from the damage to generate a digital map and determine prior actual cost and non-negotiate payment amounts for the damage, which amount to significantly more than organizing human activity, as alleged by the examiner.  Therefore, Applicant respectfully submits that amended independent claims 1, 13, and 18 and the claims depending therefrom are patent eligible under Step 2B as well.
	Examiner respectfully disagrees and notes that providing a way to operate sensors to capture damage of a vehicle, storing the damage data , determining damage information and determine prior actual cost and non-negotiate payment amounts for the damage are all abstract concepts and cannot provide an inventive concept and thus cannot amount to add significantly more.  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJESH KHATTAR whose telephone number is (571)272-7981. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kalinowski can be reached on 571-272-6771. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RAJESH KHATTAR
Primary Examiner
Art Unit 3693



/RAJESH KHATTAR/Primary Examiner, Art Unit 3693